DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
2.	Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Burroughs et al. (US 2018/0301865) and Joseph et al. (US 2015/0063387) are cited as pertinent prior art.
With respect to claim 1, Burroughs et al. ‘865 shows and discloses a Vertical Cavity Surface Emitting Laser comprising at least one mesa (Fig 2B: VCSEL with at least one mesa), wherein the at least one mesa comprises an active region (Fig 2B: 203 an active region in mesa), wherein the active region comprises a number of m active layer structures with m ≥ 2 (Fig 2B: 203 active region comprising a number of quantum wells; Section [059]), wherein the active layer structures are electrically connected to each other by a tunnel junction arranged between the active layer structures (Fig 2A/B: 211 anode, 212 cathode electrodes, 213 interconnection; Section [063]), wherein the at least one mesa further comprises an optical resonator, wherein the optical resonator comprises a first Distributed Bragg Reflector and a second Distributed Bragg Reflector, wherein the active region is arranged between the first Distributed Bragg Reflector and the second Distributed Bragg Reflector (Fig 2B: active 203 between 201/202 reflector), wherein the Vertical Cavity Surface Emitting Laser further comprises a first electrical contact and a second electrical contact, wherein the first electrical contract and the second electrical contact are arranged to provide an electrical current to the active region, wherein the Vertical Cavity Surface Emitting Laser further comprises an electrical control contact (Fig 2A, 2B, 11, 12: Section [063-064]); and also shows the current aperture (Fig 2A, 2B: 210).
Joseph et al ‘387 of analogous art also shows and discloses of VCSEL having mesa comprising an active region arranged between the first Distributed Bragg Reflector and the second Distributed Bragg Reflector, and a current aperture/current blocking  arranged between the active region and the first electrode or the second electrode; and a first electrical contact, a second electrical contact, and an electrical control contact provide electrical control to the VCSEL (TITLE; Abstract; Fig 1, 2: 106 active between upper and lower DBR 104/108,  110/112 confinement/aperture;  105/120/122/202/204 first and second contact pads).


However, the references fail to teach wherein the electrical control contact is arranged to control gain-switched laser emission of the Vertical Cavity Surface Emitting Laser by at least 1 up to m-1 active layer structures by a current between the electrical control contact and the first electrical contact or the second electrical contact, wherein the Vertical Cavity Surface Emitting Laser comprises a current aperture arranged between the active region and the first electrode or the second electrode, and wherein a distance between the current aperture and an active layer structure furthest away from the current aperture is at least three times a wavelength of laser light emitted by the Vertical Cavity Surface Emitting Laser in the semiconductor material such that a current density in the active layer structure furthest away from the current aperture is decreased in comparison to the active layer structure next to the current aperture.

Similar with respect to claim 13, the references fail to teach in conjunction to a Vertical Cavity Surface Emitting Laser comprising m ≥ 2 active layer structures, wherein the active region is arranged between the first Distributed Bragg Reflector and the second Distributed Bragg Reflector, and a current aperture arranged between the active region and the first electrode or the second electrode; and a first electrical contact, a second electrical contact, and an electrical control contact provide electrical control to the VCSEL(Fig 2A, 2B: active 203 between 201/202 reflector, with 211/212 anode/cathode electrodes and 213 interconnection; Section [063] aperture 210).  However, the reference fail to teach wherein a distance between the current aperture and an active layer structure furthest away from the current aperture is at least three times a wavelength of laser light emitted by the Vertical Cavity Surface Emitting Laser in the semiconductor material such that a current density in the active layer structure furthest away from the current aperture is decreased in comparison to the active layer structure next to the current aperture, the method comprising: providing a first electrical current to at least 1 up to m-1 active layer structures involved in laser emission by the electrical control contact and the first electrical contact or the second electrical contact, providing a second electrical current to the active region by the first electrical contact and the second electrical contact to the remaining active layer structures involved in laser emission, wherein the first electrical current is independent from the second electrical current.

The references fail to disclose the structural and functional arrangement required, and method thereof, and it is not obvious to one having ordinary skill to modify the device and method thereof.
					COMMUNICATION
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828